Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19        PageID.1937   Page 1 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                         1

    1                          UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
    2                                SOUTHERN DIVISION
    3
         UNITED STATES OF AMERICA,
    4
                              Plaintiff,
    5    vs.                                          Case No. 18-20027
                                                      Hon. Terrence G. Berg
    6    PRABHU RAMAMOORTHY,
    7                      Defendant.
         ______________________________/
    8
                                          SENTENCING
    9
                        BEFORE THE HONORABLE TERRENCE G. BERG
   10                         United States District Judge
                        Theodore Levin United States Courthouse
   11                         231 West Lafayette Boulevard
                                Detroit, Michigan 48226
   12                          Thursday, December 13, 2018
   13    APPEARANCES:
   14    For the Plaintiff                   MARGARET M. SMITH
         United States of America:           AMANDA JAWAD
   15                                        U.S. Attorney's Office
                                             211 W. Fort Street
   16                                        Suite 2001
                                             Detroit, Michigan 48226
   17                                        313-226-9135
   18    For the Defendant                   JAMES AMBERG
         Prabhu Ramamoorthy:                 Amberg and Amberg
   19                                        104 W. Fourth Street
                                             Suite 305
   20                                        Royal Oak, Michigan 48070
                                             248-681-0115
   21
         Also Present:                       Rengachari Vijayaraghavan
   22                                        Court Interpreter
   23
               To obtain a certified copy of this transcript, contact:
   24              Linda M. Cavanagh, CSR-0131, RDR, RMR, CRR, CRC
                               Official Court Reporter
   25                 (313) 234-2616 • www.transcriptorders.com


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19        PageID.1938   Page 2 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                         2

    1                                  TABLE OF CONTENTS
    2                                                                         Page
    3     SENTENCING:
    4     Allocution by Mr. Amberg............................15
          Allocution by Ms. Jawad.............................25
    5     Comments by the Court...............................33
          Sentence of the Court...............................43
    6

    7
                                              EXHIBITS
    8
          Identification                                       Offered     Received
    9
          NONE
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25



                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19         PageID.1939   Page 3 of 54
                                Sentencing • Thursday, December 13, 2018
                                                                                          3

    1                Detroit, Michigan
    2                Thursday, December 13, 2018
    3                                         _ _ _
    4                (Proceedings commenced at 1:17 p.m., all parties
    5                present)
    6                THE CLERK: The Court now calls Case No. 18-20067,
    7     the United States of America versus Prabhu Ramamoorthy.
    8                Counsel, please place your appearances on the record.
    9                MS. JAWAD: Good afternoon, Your Honor. Amanda Jawad
   10     and Maggie Smith on behalf of the United States, and with us at
   11     counsel table is Special Agent Kyle Dodge with the FBI.
   12                THE COURT: Good afternoon.
   13                MR. AMBERG: And good afternoon, Your Honor. It's
   14     good to see you. Jim Amberg on behalf of the defendant who is
   15     sitting to my right, and to his right is the interpreter, Mr.
   16     Vijay, who we know. Mr. Mansour had a conflict and could not
   17     make it here today.
   18                THE COURT: All right. Thank you very much. Good
   19     afternoon, Mr. Amberg. Good afternoon, Mr. Ramamoorthy.
   20                Before we get started, I do want to just indicate we
   21     were delayed yesterday because of your failure to appear, sir,
   22     so I just want to make sure that you understand how serious
   23     that is and it's not appropriate and it's not the kind of
   24     service that we expect from our interpreters. Do you
   25     understand?


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19        PageID.1940   Page 4 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                         4

    1                THE INTERPRETER: Yes.
    2                THE COURT: All right. Let's make sure that that
    3     doesn't happen again.
    4                Now, this is the date we have set for the sentencing
    5     in this case, and I understand there's an issue regarding a
    6     comfort canine or something to that effect. Would someone like
    7     to address that?
    8                MS. JAWAD: Yes, Your Honor. The government
    9     previously agreed that the canine advocate would be in the
   10     hallway because Mr. Mansour is highly allergic, but since he's
   11     not here today, we would like to request that the canine be
   12     allowed to sit in the courtroom with Laura. The canine has
   13     provided a significant amount of comfort to her both yesterday
   14     and today, and I think it would be -- help ease her anxiety in
   15     being here today and confronting the defendant if she were
   16     permitted to sit with the dog.
   17                THE COURT: All right. What's the position of the
   18     defense, Mr. Amberg?
   19                MR. AMBERG: Your Honor, thank you. The only real
   20     issue that I think we have is I don't want the comfort canine
   21     to become a distraction while the sentencing is going on. I
   22     sort of have thoughts about -- you know, like I don't want to
   23     put Laura in a position where she feels less comfortable
   24     because this -- the dog is not up here. I would say just leave
   25     the dog in the hallway. I know that's what we were going to do


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19        PageID.1941   Page 5 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                         5

    1     yesterday when Mr. Mansour was here. I would ask the dog just
    2     stay in the hallway I guess.
    3                THE COURT: Any response?
    4                MS. JAWAD: Yes, Your Honor. We're not asking to
    5     bring the dog up with Laura, just that the dog be able to sit
    6     next to her. And I noticed a very big difference in her
    7     demeanor yesterday between before the dog arrived and after the
    8     dog arrived. She is fairly anxious and has a lot of anxiety
    9     about what is happening today, and I -- I do think the dog --
   10     it may seem trivial, but I actually think that having the
   11     comfort of the canine next to her has calmed Laura and I've
   12     seen the difference between what her demeanor was like before
   13     and after. And I don't think that a dog sitting in the
   14     audience portion of the courtroom will provide any type of
   15     distraction to the proceedings. And there is precedent for
   16     this. Just last week Judge Murphy had a sentencing where there
   17     was a canine advocate present, and the canine, the same dog,
   18     sat in the courtroom and there were no issues with that.
   19                THE COURT: And Ms. Laura is present in the
   20     courtroom, is that right?
   21                MS. JAWAD: That's correct, Your Honor.
   22                THE COURT: All right. And would it be helpful to
   23     you to have the dog present, ma'am?
   24                THE WITNESS: Yes, it would. Thank you.
   25                THE COURT: All right. Why don't you bring in the


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19        PageID.1942   Page 6 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                         6

    1     dog and the dog can sit nearby but not...
    2                MS. JAWAD: Thank you, Your Honor.
    3                THE COURT: I think everyone understands that the dog
    4     should not be a distraction in any way and no one's attempting
    5     to make the dog a distraction. That's an understandable
    6     concern. But at the same time, if such a procedure makes
    7     the -- the stress of this type of a proceeding easier, then we
    8     can try to accommodate that.
    9                So Mr. Ramamoorthy, we're going to have a hearing to
   10     determine what your sentence should be in this case, and I want
   11     to make sure that you understand what's going to happen.
   12                MS. JAWAD: Your Honor, I'm sorry. Before we begin,
   13     has the interpreter been sworn?
   14                THE COURT: No, I don't think he has, so why don't we
   15     go ahead and do that. So, sir, would you raise your right
   16     hand?
   17             R E N G A C H A R I           V I J A Y A R A G H A V A N
   18     was thereupon called as an interpreter herein, and after being
   19     first duly sworn to translate from English to Tamil and from
   20     Tamil to English to the best of their ability, translated as
   21     follows:
   22                THE INTERPRETER: Yes.
   23                THE COURT: All right. You may be seated, and please
   24     proceed with the interpretation of these proceedings.
   25                So I'm going to explain what's going to happen. So


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19        PageID.1943   Page 7 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                         7

    1     Mr. Ramamoorthy, we are having a hearing on what your sentence
    2     should be. We're going to go over the Pre-Sentence Report.
    3     There was a Pre-Sentence Report that was prepared. I want to
    4     make certain that you've seen it and that you've gone over it
    5     with your lawyer. So I'll ask you some questions about it, and
    6     then I'll also ask your lawyer whether he has any objections to
    7     it. I'll also ask the government counsel if they've reviewed
    8     it and whether they have any objections to it.
    9                Then we need to make certain that you understand what
   10     the guidelines are that apply in your case. The Pre-Sentence
   11     Report contains a calculation of those guidelines and we'll go
   12     over that calculation with you. I'll make a determination as
   13     to what the guideline range is in this case and then you'll
   14     have an understanding of what those guidelines are.
   15                I'll also go over with you what the different factors
   16     are that the Court has to consider in determining what the
   17     sentence should be because there's a federal statute or law
   18     that requires the Court to take certain things into account at
   19     the time of sentencing, and I'll go over all those things with
   20     you to make sure you understand that.
   21                I'm going to give your attorney an opportunity to
   22     speak on your behalf and Mr. Amberg will do so. He has also
   23     provided to the Court a detailed sentencing memorandum or a
   24     legal brief that contains a number of arguments on your behalf
   25     as to what the sentence should be. And then I've also received


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19        PageID.1944   Page 8 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                         8

    1     a similar brief like that from the government and I've reviewed
    2     that.
    3                After your attorney has an opportunity to speak, I'll
    4     give you an opportunity to say whatever you would like to say
    5     on your own behalf. I'd be happy to hear from you.
    6                And then I will also ask the government to address
    7     the Court, and at that point the government attorney will go
    8     over what she believes the proper sentence should be in the
    9     case.
   10                After we've gone through all of that, I'm going to go
   11     over the different factors that I do have to consider in
   12     determining what the sentence should be, and I'll explain how I
   13     think those factors apply in this case. And then after I've
   14     done that, I will indicate what the sentence will be.
   15                Do you think you understand what's going to happen?
   16                THE INTERPRETER: Yes, he understands.
   17                THE COURT: All right. Well, why don't you come up
   18     to the lectern here with your attorney please.
   19                MS. JAWAD: Your Honor, would you like me at this
   20     lectern or at the table?
   21                THE COURT: That's fine, if you -- you could go to
   22     that lectern if you would.
   23                So let me just ask Mr. Amberg, did you have a chance
   24     to go over the Pre-Sentence Report?
   25                MR. AMBERG: I have, Your Honor, I went over it,


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19        PageID.1945   Page 9 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                         9

    1     which is evidenced by my sentencing memorandum. I also went
    2     over it with Mr. Ramamoorthy. I visited with him a number of
    3     times at Milan to go over it. We made some, not any major,
    4     changes, but just some additions I suppose, and contacted the
    5     Probation Department. But really there wasn't anything too
    6     different from what's -- what was in the original report,
    7     just -- just some additions to it. But we went over it at
    8     great length.
    9                I've discussed his guideline scoring that was in the
   10     Pre-Sentence Investigation Report. I don't think that there's
   11     a disagreement as to what the guidelines are. We've discussed
   12     how that guideline was computed together to get that result.
   13                I gave him a copy of the Pre-Sentence Investigation
   14     Report. I've also given him a copy of my memorandum that I
   15     wrote as well as the government's memorandum that they
   16     responded with as well. So he's had all that.
   17                I saw Mr. Ramamoorthy two days ago to sort of go
   18     through final prep of the sentencing at Milian and, you know,
   19     we discussed what was going to happen again today, so hopefully
   20     he feels comfortable with what's going to happen here. I
   21     believe I've done everything I can to explain the circumstances
   22     and the situation to him.
   23                I know we have an interpreter here. I want to make
   24     sure he understands everything, and so I would ask that if he
   25     has any questions -- Prabhu, if you have any questions, please


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1946    Page 10 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          10

     1    let me know and also ask Mr. Vijay as well.
     2               THE COURT: All right. Thank you very much. So you
     3    don't have any objections to the Pre-Sentence Report then?
     4               MR. AMBERG: None, Your Honor.
     5               THE COURT: Okay. And let me ask then Ms. Russo
     6    [sic], do you have any objections to the Pre-Sentence Report?
     7               MS. JAWAD: No objection, Your Honor.
     8               THE COURT: All right. Well, I did go over the
     9    Pre-Sentence Report as well.
    10               And so Mr. Ramamoorthy, you know, of course, that you
    11    were charged in this case with a federal crime, and in
    12    particular that crime was Criminal Sexual Conduct. It was a --
    13    it is a violation of Title 18 U.S. Code, Section 2242(2). And
    14    that a jury trial was held in this case and that you were found
    15    guilty by the jury of this offense.
    16               And the -- the offense under the Federal Sentencing
    17    Guidelines has certain offense levels that are associated with
    18    it, and for this offense, the guidelines start off with a Base
    19    Offense Level of 30, and that's what the probation officer
    20    determined here, that the guideline of Section 2A3.1 applied in
    21    this case. And I've reviewed the sentencing guidelines and I
    22    agree that the Base Offense Level is 30 in this case.
    23               Now, the Pre-Sentence Report also included what they
    24    call a victim-related adjustment and that is a two-point
    25    addition to the Base Offense Level, and that applies if you


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1947    Page 11 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          11

     1    have a situation where the victim was someone who would be
     2    considered a vulnerable victim. And a vulnerable victim is
     3    defined in the sentencing guidelines and it includes situations
     4    where a person is unable to resist, for example, the activities
     5    of the defendant. And in this case it was determined by the
     6    probation officer that this was applicable, these two points.
     7    That's what Section 3A1.1(b)1 provides for. And so in this
     8    case your Base Offense Level started at 30 and then you had an
     9    additional two points added.
    10               And the guidelines, just so you know, does define
    11    vulnerable victim as "a person who is a victim of the offense
    12    for which the defendant is accountable under the relevant
    13    conduct rules, who is unusually vulnerable due to age, physical
    14    or mental condition, or is otherwise particularly susceptible
    15    to the criminal conduct."
    16               And so the Probation Department did assess you those
    17    two extra points, and both parties in this case are not
    18    objecting to those two points.
    19               I might indicate that there -- there is some case law
    20    that also supports the application of those two points. In
    21    particular, it's an Eighth Circuit case that's called United
    22    States vs. Shoenborn, and that's S-h-o-e-n-b-o-r-n, and that
    23    was a case where the court specifically addressed whether or
    24    not in a case involving a violation of this particular statute,
    25    whether this extra two points would apply. And in that case,


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1948    Page 12 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          12

     1    which can be found at 793 F.3d 964, that's a 2015 Eighth
     2    Circuit case, the court found that these two points did apply.
     3    The reason for the challenge in that case had to do with
     4    whether or not it would be considered some kind of double
     5    counting because the offense in this case itself includes the
     6    element that the victim in some ways is a vulnerable victim.
     7    Now, the court in that Eighth Circuit case indicated that the
     8    two points did apply.
     9               But I did want to just make it clear that the statute
    10    in this case, that is, Section 2242(2), which is Sexual Abuse,
    11    includes showing that the person who is the victim is either
    12    "incapable of appraising the nature of the conduct," and that's
    13    in 2242(2)(A), or the person is "physically incapable of
    14    declining participation in, or communicating unwillingness to
    15    engage in, the sexual act," and that's in 2242(2)(B). Now, as
    16    I said, the Eighth Circuit indicated that those two points were
    17    still applicable here.
    18               So the guideline range in this case, if we use the
    19    Base Offense Level of 32, would result in a guideline range of
    20    121 to 151 months. That's the guideline range that the
    21    Probation Department determined.
    22               And I'm going through this so that it's all clear to
    23    everyone what the guideline range is according to the Probation
    24    Department in the Pre-Sentence Report. So let me just ask
    25    counsel, does everyone agree that that is the guideline range?


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1949    Page 13 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          13

     1               MS. JAWAD: Yes, Your Honor.
     2               MR. AMBERG: Yes, Your Honor.
     3               THE COURT: Okay. All right. So that's the
     4    guideline range that's in the Pre-Sentence Report. And as
     5    there are no objections to that, I will accept the Pre-Sentence
     6    Report and accept that as the relevant sentencing guideline
     7    range.
     8               I should add that the guideline range is an important
     9    factor that the Court has to consider, but it is not mandatory
    10    in the sense that the Court is not required to sentence someone
    11    to a sentence within that guideline range. The Court must
    12    sentence a person to a range and a -- a sentence that is
    13    sufficient but not greater than necessary to accomplish all the
    14    goals of sentencing. That's what the Court must do, that is
    15    mandatory on the Court. But the guideline range is one of
    16    those factors that the Court must consider in determining what
    17    the sentence is, and I'll go over those other factors with you
    18    as well.
    19               Do you think you understand everything that's
    20    happened so far there, Mr. Ramamoorthy?
    21               THE INTERPRETER: I might have a question on that.
    22               THE COURT: I'm sorry?
    23               MR. AMBERG: Does he understand everything, can you
    24    ask him?
    25               (Brief pause)


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1950    Page 14 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          14

     1               DEFENDANT RAMAMOORTHY: Yes, Your Honor.
     2               THE COURT: Okay. So as far as the factors that the
     3    Court has to consider, let me go over those with you. I have
     4    to consider a number of factors under a particular federal law,
     5    and that's called Title 18 U.S. Code, Section 3553(a). And so
     6    I have to consider the nature and circumstances of the offense,
     7    in other words, what kind of offense is it, what happened.
     8               I also have to consider the history and
     9    characteristics of the individual person, in other words, your
    10    background, your history, things that you've done up until now,
    11    your family situation, for example.
    12               I also have to consider the need to have a sentence
    13    reflect the seriousness of the offense and also promote respect
    14    for law, provide for just punishment, protect the public,
    15    afford what we call adequate deterrence, and that means
    16    discouraging people from committing crimes, and also to provide
    17    for whatever necessary education or medical treatment or
    18    psychiatric treatment that a person might need.
    19               And I also need to avoid what they call unwarranted
    20    sentencing disparities. That means treating people differently
    21    when their underlying crimes and their underlying backgrounds
    22    are really the same. So we try to avoid those kinds of
    23    unwarranted sentencing disparities.
    24               So those are all the different factors that the Court
    25    does have to take into account in determining what the sentence


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1951    Page 15 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          15

     1    should be, and those are the factors that I will take into
     2    account.
     3               And as well, I might mention that it's helpful to the
     4    Court if the attorneys address those factors because, as I
     5    said, those are the factors the Court must consider.
     6               So at this point I'd like to ask Mr. Amberg to go
     7    ahead and address the Court on your behalf.
     8               MR. AMBERG: Thank you, Your Honor.
     9               And Prabhu, do you understand?
    10               DEFENDANT RAMAMOORTHY: Yeah.
    11               MR. AMBERG: Your Honor, thank you.
    12               I did provide a detailed sentencing memorandum that
    13    went through the factors. I'm going to just touch on a few of
    14    them, but I'm not going to repeat everything I already said in
    15    the memorandum if that's okay with the Court. I see a few key
    16    issues here in the sentencing that I would ask the Court to
    17    look at in the determination of what to sentence Mr.
    18    Ramamoorthy to.
    19               The first thing that I -- I wanted to talk about was
    20    the -- the collateral effects of what's going to happen to him
    21    and what's already happened to him, and it's not just with him
    22    but it's with his family as well. I'm the first person to
    23    agree that there's always going to be some sort of
    24    collateral -- collateral consequence of a sentencing.
    25    Somebody's incarcerated, it's going to put a hardship on the


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1952    Page 16 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          16

     1    family, it's going to put a hardship on the person who's
     2    incarcerated. But as I provided some case law to the Court,
     3    there are times when that collateral consequence might be more
     4    exceptional than in a normal sentencing, and I believe that's
     5    here.
     6               Mr. Ramamoorthy's wife is in the courtroom today.
     7    After his conviction, he was no longer -- my understanding with
     8    Immigration, he was no longer allowed to be here under his visa
     9    and that he will ultimately be deported at the end of his
    10    incarceration portion of his sentence. Because of that, his
    11    wife had to leave the country. As you recall, Your Honor, Mr.
    12    Ramamoorthy and his wife legally came to the United States for
    13    work, and she was under his visa which allowed her to stay, and
    14    even though she had a job here, the consequence of his
    15    conviction affected her.
    16               Now, the culture that Mr. Ramamoorthy and his wife
    17    and his family are a part of is something that I think is
    18    different than what we're used to in America. They're from
    19    southern India. And from conversations that I've had with the
    20    family, with Mr. Ramamoorthy, with his wife, with the doctor
    21    who provided the letter to the Court, it's my understanding
    22    that in this situation there will be a lifetime negative effect
    23    for Mr. Ramamoorthy and the rest of his family. The -- the
    24    closest I could come to explaining it was in my memorandum
    25    where I discussed shunning. And it appears to me that even now


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1953    Page 17 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          17

     1    when -- when his wife goes back to India, her future is now
     2    tied in to this case and to this verdict, and so that means a
     3    shunning from friends, from other family. Her life prospects
     4    go down. His mother and father suffer that as well. They are
     5    from a small village with about a hundred families out in
     6    India. Even if they have children eventually, if that happens,
     7    even they will be a product of that. And so I don't think
     8    we're used to seeing that here. I've never seen that before in
     9    a case. But that consequence is a severe and lifelong
    10    consequence that's in addition and unusual to what most people
    11    go through when they're incarcerated.
    12               Along those lines, this idea of deportation and loss
    13    of career and loss of livelihood and things like that, I
    14    understand that that comes with being incarcerated. In this
    15    situation it's a little different than maybe what we're used to
    16    seeing where you have somebody who is illegally here in the
    17    first place. But Mr. Ramamoorthy, I mean his life is
    18    effectively over. He's no longer allowed to stay in the United
    19    States, he'll be deported immediately. As you can see from the
    20    Pre-Sentence Investigation Report, I mean he worked his life to
    21    come to America. So that's a consequence. His career is over.
    22    From talking with him, my understanding, that the realities of
    23    him finding a job in India are going to be limited based on
    24    what's happened here.
    25               So when we look at these consequences, both these


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1954    Page 18 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          18

     1    cultural collateral consequences, the -- the economic
     2    collateral consequences, I would argue that they are more
     3    severe than normal. And because of that, maybe a downward
     4    departure from the guidelines might be appropriate, and I did
     5    provide some case law to that effect.
     6               Another thing I discussed, and this is sort of on to
     7    the -- to put Mr. Ramamoorthy in -- in a better light, as you
     8    can see all the letters that were provided to the Court -- I
     9    apologize that some of those letters came in late -- but as you
    10    can read, you -- when you read these letters, you're reading
    11    about somebody that's fundamentally different from what we
    12    heard about in court.
    13               And I know that from speaking with -- you know, like,
    14    for example, in the courtroom today we have some people that
    15    are here: his wife is here, his brother is here, a family
    16    friend is here. Even Mr. Vijay knows Mr. Ramamoorthy from
    17    outside of this. Mr. Ramamoorthy before this situation was
    18    involved in his temple very much on the -- the track up and
    19    trusted by the elders in the temple. He had no prior criminal
    20    history at all, no evidence that anything like this had ever
    21    happened before. I did provide both in the original bond
    22    motion back, you know, months and months ago as well as in this
    23    memorandum a certificate from the consulate from India
    24    reflecting that he had no criminal history in India.
    25               I would argue that I -- I understand that we -- we


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1955    Page 19 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          19

     1    had a trial and he was convicted, but it appears it was an
     2    isolated incident, and that since he was on bond, I don't
     3    believe there was any issues. I know there might have been
     4    something in the beginning, but we were able to resolve that,
     5    but nothing serious.
     6                Another issue I thought was important in this case,
     7    and it's something that I think about with clients who are
     8    dealing with being incarcerated, is the victimization in
     9    prison. And I did provide a case that discussed the situation
    10    when officers go to prison and that their potential for
    11    victimization might be greater, and that I think that we may
    12    have that here.
    13                Since he's been incarcerated, Mr. Ramamoorthy has had
    14    a what I would consider to be a more difficult time than a
    15    normal inmate would. And again I'm going to preface that with
    16    the understanding that prison is not a good experience at all,
    17    but at the same time, prison shouldn't be more cruel than it
    18    should have to be. And my understanding is that since he's
    19    been in prison, he's been assaulted, he's had his things
    20    stolen --
    21                THE COURT: What happened with respect to this
    22    assault?
    23                MR. AMBERG: He was slapped by another inmate.
    24                THE COURT: When did that occur and where did it
    25    occur?


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1956    Page 20 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          20

     1               MR. AMBERG: It occurred in Milan and it occurred --
     2    was it two months ago? October. You made a complaint?
     3               DEFENDANT RAMAMOORTHY: Yeah.
     4               MR. AMBERG: He apparently made a complaint to the --
     5    to the -- the guards. Oh, to the warden?
     6               DEFENDANT RAMAMOORTHY: Warden and prison counselors.
     7               MR. AMBERG: And his counselor; don't know if you
     8    heard that, Your Honor. But he made a complaint to the warden
     9    and the counselor about what had happened. I know that he was
    10    a -- an inmate. I don't know if he knows who or whatever, but
    11    somebody stole some of his things and that that also -- did
    12    that happen around that time?
    13               DEFENDANT RAMAMOORTHY: Yeah, somewhere around two
    14    weeks back.
    15               MR. AMBERG: Okay. So that happened?
    16               DEFENDANT RAMAMOORTHY: Yeah.
    17               MR. AMBERG: And you -- and apparently he filed a
    18    complaint for that as well.
    19               His -- his sort of living situation right now, my
    20    understanding is that he feels pressured to convert religions,
    21    which I think is unusual but I think that's a fair thing to
    22    say, right?
    23               DEFENDANT RAMAMOORTHY: Yeah.
    24               MR. AMBERG: I think that he may eventually have to
    25    do that for protection. He's basically alone in there. You


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1957    Page 21 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          21

     1    have somebody from India who's a -- not a citizen of the United
     2    States, who has no gang affiliations, no -- no other types of
     3    ties that I think would bond him to other inmates to -- to help
     4    him through this process, and so I -- I'm very concerned about
     5    his future in prison. I don't know if he'll be able to
     6    survive. And I do think, Your Honor, that is a reason that you
     7    could depart below the guidelines because of that and what
     8    we've already seen and what I think he'll probably experience
     9    as he goes forward no matter where he ends up.
    10               I also wanted to talk about the case itself. I don't
    11    want to go into the facts or any arguments about what happened;
    12    those days have passed. But I do want to talk about the nature
    13    of this conviction. This conviction encompasses a lot more
    14    than the completed crime and includes attempt as part of that
    15    crime. And when -- if you'll recall, Your Honor, during the
    16    jury deliberations the jury actually came back with a note that
    17    discussed this idea of attempt. I can't remember exactly what
    18    it said, but it looked like maybe -- and I don't want to read
    19    into the tea leaves here, but maybe the jury, some of the
    20    jurors couldn't decide between attempt and the fully committed
    21    crime, but ultimately Your Honor let the jury know it doesn't
    22    matter, the crime is the crime.
    23               THE COURT: And that was based on the jury
    24    instructions that counsel and the Court believed were
    25    appropriate, correct?


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1958    Page 22 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          22

     1               MR. AMBERG: And I agree, Your Honor. And my
     2    argument isn't that -- my argument is that when you look at the
     3    case and you look at this offense and you look at the
     4    conviction, I would ask that you look at it through the lens
     5    that this was an attempt. I understand, and as I put in my
     6    memorandum, the attempt is no different than the completed
     7    crime, but I do believe that the Court can look at a conviction
     8    and -- and look at what was proven. The facts of this case,
     9    you know, the confession, like I put in my memorandum, the
    10    confession appeared to be for an attempt. The -- the physical
    11    evidence suggested maybe it was an attempt. And so I would ask
    12    that when Your Honor contemplates the -- the 3553(a) factors
    13    when it discusses the nature of the offense, that you look at
    14    that as well.
    15               I wanted to come in and argue the differences between
    16    state and federal sentencing but I can't. There's a case that
    17    stopped me from doing that.
    18               But I do -- I do want to make that argument that I do
    19    believe that in this situation, a below guideline sentence
    20    would be appropriate. If Your Honor asked, "Well, Mr. Amberg
    21    what do you think would be the appropriate sentence?," he's
    22    already been in custody now for I believe seven months, six or
    23    seven months, give or take. He was originally incarcerated,
    24    then he was released on bond per our motion, and then after the
    25    conviction put back into custody. Custody became much worse


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1959    Page 23 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          23

     1    after that because of the conviction.
     2               When you look at these factors and -- and you talk
     3    about rehabilitation, you talk about sending signals to the
     4    rest of the community as well as to Mr. Ramamoorthy about
     5    continuing this type of abhorrent behavior, I don't know what
     6    ten years in prison does, I don't know how that meets these
     7    goals.
     8               The second that he is done with his prison sentence,
     9    he is out of this country within a matter of weeks. He will
    10    never step foot again in the United States and he will go home
    11    to the rest of his life, which is going to be living with the
    12    shunning of himself and the rest of his family because of this.
    13    He'll have a long time to think about it and he will suffer
    14    long after this sentence is done.
    15               I thank you, Your Honor. I thank you to the
    16    government as well and to your staff. I appreciate the
    17    consideration on our sentencing memorandum, and I think that's
    18    all I wanted to say.
    19               THE COURT: Thank you very much, Mr. Amberg.
    20               And I did want to also indicate that I reviewed along
    21    with your memorandum all of the letters that you submitted, and
    22    they were also helpful to the Court.
    23               And so Mr. Ramamoorthy, I would like to give you the
    24    opportunity to say whatever you would like to say on your own
    25    behalf. I would like you to speak nice and clearly into the


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1960    Page 24 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          24

     1    microphone so that we can hear what you're saying and it can be
     2    taken down accurately by the court reporter.
     3               DEFENDANT RAMAMOORTHY: No, Your Honor, I don't want
     4    to talk, I'm -- I'm not talking.
     5               MR. AMBERG: Is it -- is it fair to say you would
     6    not -- you don't want to say anything today?
     7               DEFENDANT RAMAMOORTHY: No, yeah.
     8               MR. AMBERG: Okay. That was something that we
     9    discussed previously?
    10               DEFENDANT RAMAMOORTHY: Yeah.
    11               MR. AMBERG: Okay. And you under -- you understand,
    12    and you have Mr. Vijay here, if you have any questions, you
    13    understand that you have -- you have a right to say whatever
    14    you want today and that you are choosing not to do that?
    15               DEFENDANT RAMAMOORTHY: Yeah, yes.
    16               MR. AMBERG: And that's something we discussed?
    17               DEFENDANT RAMAMOORTHY: Yes.
    18               MR. AMBERG: Okay.
    19               THE COURT: All right. Well, you certainly don't
    20    have to say anything if you don't want to say anything, but I
    21    do want you to know that you can say whatever you would like to
    22    say at this time. You don't have to though, and I understand
    23    you're telling me you don't want to, is that right?
    24               DEFENDANT RAMAMOORTHY: Yeah, okay. Thank you.
    25               THE COURT: All right. Okay. Very good. Well, we


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1961    Page 25 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          25

     1    will then ask Ms. Russo [sic] to go ahead on behalf of the
     2    government and make whatever arguments she wishes to make.
     3               MS. JAWAD: Ms. Jawad, Your Honor.
     4               THE COURT: I'm sorry?
     5               MS. JAWAD: I think you confused me with April.
     6               THE COURT: Oh, I'm sorry about that.
     7               MS. JAWAD: That's all right.
     8               THE COURT: Yeah, sorry about that.
     9               MS. JAWAD: It's a common...
    10               THE COURT: Ms. Jawad. Sorry about that, Ms. Jawad,
    11    yeah.
    12               MS. JAWAD: No problem, Your Honor.
    13               THE COURT: Yeah, another name that begins with A,
    14    Amanda Jawad, April Russo.
    15               MS. JAWAD: Same unit, same type of work.
    16               THE COURT: Forgive me.
    17               MS. JAWAD: No problem.
    18               When Laura boarded that plane in January, she had no
    19    idea that her life was never going to be the same again, that
    20    she would spend the next year of her life replaying what
    21    happened to her over and over, and that she'd no longer be able
    22    to keep her job that requires frequent travel. Laura will
    23    carry the trauma of what Mr. Ramamoorthy did with her for the
    24    rest of her life.
    25               Now, the government's recommending a sentence of


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1962    Page 26 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          26

     1    130 months, and while this number is within the bottom half of
     2    the guidelines here, we recognize that it is a long time for
     3    someone who's never been to prison before. But this
     4    recommendation is justified not only by the nature and
     5    circumstances of the offense here, but by Mr. Ramamoorthy's
     6    conduct after the offense and continuing until this day.
     7               But I'd like to start by first talking about the
     8    offense itself. There are few crimes more serious than a
     9    penetrative sexual assault of a woman. Sexual assault is
    10    something that robs women of their agency, of their ability to
    11    choose what or who enters their body, and the areas of Laura's
    12    body that Mr. Ramamoorthy penetrated are the most private and
    13    intimate areas that a woman has.
    14               And this was just -- not just any sexual assault, and
    15    I think there's two things that make this more egregious than
    16    your average sexual assault, the first being that it occurred
    17    on the airplane, and the second being that the defendant was
    18    aware of, and intentionally took advantage of, Laura's mental
    19    state at the time.
    20               Being on an airplane presents unique circumstances
    21    that exacerbate harm to the victims. They're trapped with
    22    nowhere to go, they can't move away easily and they can't call
    23    the police. In this case Laura was also cut off from all
    24    communication with the outside world. Her first instinct, if
    25    Your Honor recalls from trial, was to text her boyfriend,


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1963    Page 27 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          27

     1    someone that she felt comfortable and close with, but she
     2    couldn't get through to him. She's not able to talk to anyone,
     3    a loved one or call the police, after this happened. It's very
     4    different than being, for example, at a bar or a restaurant
     5    where if a woman, you know, gets a bad feeling from a man or
     6    notices a man paying attention to her, she can just walk away.
     7    Laura was in the window seat on this airplane.
     8               And this is a type of crime that has been increasing
     9    in severity, as I pointed out in the government's sentencing
    10    memo, and in the past three years our office has had -- past
    11    two years our office has had three different cases of sexual
    12    assault happening on an airplane. In each of those cases and
    13    also in some of the cases that I reviewed in researching in
    14    connection with this case, the victim is always seated between
    15    the defendant and the aisle. The defendants in these cases
    16    know that the victims can't get up and leave and that's
    17    something that they take advantage of.
    18               Mr. Ramamoorthy also took advantage of Laura's
    19    specific vulnerability at that time. Laura was not only
    20    sleeping but she had been drinking, and Mr. Ramamoorthy was
    21    aware of that. He said that many times. He knew that Laura
    22    wasn't aware enough to resist the sexual contact. He even
    23    tested the waters somewhat by starting with the upper area of
    24    her body, and as he admitted to the FBI, he first began
    25    touching her chest area and playing with her bra, and then once


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1964    Page 28 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          28

     1    he realized the extent to which she was sleeping, that's when
     2    he decided to go even further and violate her by going into her
     3    pants.
     4               And if this is truly the first time he's done
     5    anything like this, this is a very dangerous first sexual
     6    assault to commit. You have his wife sitting on the left, and
     7    he's not only touching a victim outside of her clothes but
     8    going all the way inside of her pants to penetrate her, and
     9    these actions show deliberate conduct on his part. He made a
    10    choice to take advantages -- take advantage of those
    11    circumstances and violate Laura.
    12               I'd also like to talk about Mr. Ramamoorthy's conduct
    13    after the offense. The first thing that Mr. Ramamoorthy did
    14    after he got off the airplane was lie to the police. We saw
    15    videos during trial of what he told the officers. He pretended
    16    that he was asleep the whole time. He said twice, "I didn't
    17    intentionally touch her." And even when he sat down with the
    18    FBI, he first tried to lie to them and just said that "Laura
    19    was sleeping on me."
    20               It wasn't until Mr. Ramamoorthy started to fully
    21    understand the extent to which the FBI knew what had happened
    22    that he began to make admissions. When -- when he realized the
    23    FBI knew that her bra was unhooked in the back, that's when Mr.
    24    Ramamoorthy started to admit that he had touched her bra and
    25    then go further to admit that he tried to put his fingers


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1965    Page 29 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          29

     1    inside of her. And even in that interview he downplays what he
     2    did because we know from Laura that he did succeed and he did
     3    put his fingers all the way inside of her and with such force
     4    that Laura woke up, was startled, and then complained of
     5    soreness to the nurse when she was examined later that day.
     6               And then once we got to trial, he accused Laura of
     7    just imagining the whole thing and making it up.
     8               Now, the defendant has a right to go to trial, and
     9    I'm not suggesting that the -- that the Court hold that against
    10    him, but at that trial Laura was subjected to scrutiny that
    11    victims of no other crime are subjected to. Her outfit choices
    12    were scrutinized, her drinking habits were scrutinized, even
    13    her bathroom habits were scrutinized in this courtroom. He
    14    tried to deflect the blame and attention onto her rather than
    15    accepting responsibility for what he did. And even today Mr.
    16    Ramamoorthy fails to accept responsibility for what he did.
    17    Both his sentencing memo and his attorney's allocution focus
    18    entirely on himself and the consequences that he's facing.
    19               Now, under the United States Sentencing Guidelines
    20    Policy Statement 5H1.1, the Court is not supposed to consider
    21    the defendant's national origin, socio and economic status and
    22    religion. It's been deemed not relevant by the Sentencing
    23    Commission. But it's also important to put into perspective
    24    that these collateral consequences that Mr. Amberg mentioned
    25    are a result of Mr. Ramamoorthy's choices and Mr. Ramamoorthy's


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1966    Page 30 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          30

     1    actions. This is not something that just happened to Mr.
     2    Ramamoorthy. This is something that he did. His family and
     3    his wife are in this situation because of his choices.
     4                And he's shown no remorse or concern for the victim.
     5    Other defendants in similar cases have shown -- apologized for
     6    what they did in similar situations. Mr. Ramamoorthy has not.
     7    He's not expressed any kind of concern for the victim, and
     8    that's similar to what happened in the Jahagirdar case cited in
     9    the government's memo, and that's a First Circuit case from
    10    2006. The judge in that case said that he was initially
    11    inclined to give a downward variance from the guidelines, but
    12    when the defendant failed to show any kind of remorse or
    13    concern for the victim, the judge decided to give a guideline
    14    sentence.
    15                And not only has Mr. Ramamoorthy failed to
    16    acknowledge the harm that he caused Laura, he is not agreeing
    17    to any amount of restitution despite attempts to reach an
    18    agreement, and has been objecting to something as simple as
    19    having a dog in the courtroom.
    20                I'd also like to address defense counsel's argument
    21    that this was an attempt and that somehow mitigates Mr.
    22    Ramamoorthy's actions. First, there's no evidence that the
    23    jury convicted Mr. Ramamoorthy based on an attempt theory
    24    versus a substantive crime. I believe the question that the
    25    jury had at trial was: is attempt a separate count or is it


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1967    Page 31 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          31

     1    included in the offense? So that doesn't tell us that the jury
     2    thought that this was an attempt.
     3               And even if they did and even if Mr. Ramamoorthy was
     4    convicted of attempt, I don't think that makes him any less
     5    culpable. If the Court recalls in his interview with the FBI,
     6    he tells the FBI, "I tried, I was trying to put my fingers
     7    inside of her," but he kind of explained that because he was
     8    using his right hand, he wasn't as comfortable and he had a
     9    hard time getting his fingers all the way inside of her. So
    10    it's nonsensical to suggest that he should somehow get a break
    11    because the logistics of the positioning kept him from
    12    accomplishing what he intended to do, and that was to violate
    13    Laura. And again, we know from Laura's testimony that he did,
    14    in fact, succeed in doing that.
    15               And the last factors that I would like to address are
    16    the need for just punishment and deterrence. This case has
    17    received attention nationwide and there have been similar cases
    18    after that and before it. And I think it's important to send
    19    the message to anyone who thinks about committing this type of
    20    crime that there are significant consequences more than just a
    21    slap on the wrist and being sent home. It's not fair that
    22    women have to fear that they could be assaulted just for flying
    23    on an airplane, and a guideline sentence in this case will send
    24    that message.
    25               Your Honor, may I have a moment to consult with the


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1968    Page 32 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          32

     1    victim?
     2               THE COURT: You may.
     3               (Brief pause)
     4               MS. JAWAD: Your Honor, the victim doesn't wish to
     5    address the Court, but she has asked that I convey some of her
     6    thoughts to the Court if that's all right.
     7               THE COURT: Thank you.
     8               MS. JAWAD: So one of the things that Laura wishes
     9    the Court to know is how much her life has been impacted by
    10    this case. The defendant spoke about how his career is -- is
    11    going to be affected and how his job and his ability to work is
    12    affected, but -- but Laura's has as well. If Your Honor
    13    recalls from her testimony, she does a job that requires
    14    frequent travel, and she hasn't been able to do the same job
    15    that she was doing before. After the incident she wasn't able
    16    to fly and took a few months off, and in the course of that
    17    turned down several job opportunities that would have been
    18    fairly lucrative for her and given her exposure in her
    19    career -- career field.
    20               She did after a few months try to fly on an airplane
    21    and ended up having a panic attack. It was difficult for her
    22    to breathe. She felt like shortness of breath and just anxiety
    23    in connection with the whole thing. And she's also had other
    24    panic attacks since this happened even not in connection with
    25    flying on an airplane, and she didn't have those before the


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1969    Page 33 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          33

     1    incident.
     2                She has difficulty sleeping sometimes. Her boyfriend
     3    sometimes finds her up at night ruminating about what happened.
     4                Sometimes she gets stuck for days on end thinking
     5    about what happened and isn't able to go about her daily life
     6    and do the things that she did before.
     7                She's lost interest in other activities and even work
     8    activities that she used to enjoy. She sometimes has trouble
     9    getting motivated. She didn't audition for several
    10    opportunities this year because she didn't want to travel.
    11                And the whole thing has been very emotionally
    12    exhausting for her, and I think part of the reason is -- is
    13    really the fear that she felt in that moment. After what Mr.
    14    Ramamoorthy did, Laura sat there terrified, she didn't know
    15    what to do. She didn't know whether telling a flight attendant
    16    would cause some kind of altercation on the airplane. She
    17    didn't know whether Mr. Ramamoorthy would be angry, whether
    18    there would be some sort of scene up in the air, and -- and
    19    that really scared her. And I think that's where the feelings
    20    of anxiety and panic happened and continue to reoccur for her
    21    throughout this time, so I think this is overall something
    22    that's going to impact her for a long time.
    23                Thank you, Your Honor.
    24                THE COURT: All right. Thank you very much.
    25                So in going over the different factors that apply,


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1970    Page 34 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          34

     1    first of all, as I said, I need to consider the nature and
     2    circumstances of the offense in this case. The offense is
     3    among the most serious kinds of offenses that our law
     4    criminalizes because it's a crime that involves an assault on
     5    another person. It is criminal Sexual Abuse that carries a
     6    penalty, a maximum penalty of up to life in prison, which is
     7    the most serious penalty other than the death penalty that
     8    applies under the law of our country, and so it's a very
     9    serious offense just in terms of the kind of offense that it
    10    is.
    11               In terms of the facts here and what happened on a
    12    flight that was from Las Vegas on Spirit Airlines on
    13    January 3rd at the very beginning of this year, the defendant
    14    was sitting next to the victim, and according to the evidence
    15    presented in court, he did commit the crime of Sexual Abuse by
    16    digitally penetrating her and also touching her, and this was
    17    clearly a violation of this offense.
    18               She was asleep at the time. Her own testimony was
    19    that she had been drinking and as a result she was very sleepy
    20    and fell into a deep sleep, and so at that point she was not in
    21    a position to object or perhaps even understand what was going
    22    on because she was unconscious.
    23               And so once the activity was so significant that it
    24    awakened the victim, she did begin to text, try to text to her
    25    boyfriend, that was part of the proof. She expressed her


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1971    Page 35 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          35

     1    emotion, her outrage, her fear as to what had happened and
     2    determined that she needed to tell someone right away, so she
     3    went to the flight attendants and told the flight attendants
     4    and they re-seated her.
     5               Her clothing was unbuttoned, her pants were
     6    unbuttoned. She appeared to be upset and disheveled. All that
     7    was presented during the course of the trial.
     8               Also during the trial the statement that Mr.
     9    Ramamoorthy gave to the FBI, segments of that statement were
    10    presented and the Court viewed those statements. Ms. Jawad on
    11    behalf of the government mentioned that portion of Mr.
    12    Ramamoorthy's statement to the FBI agents where he said, "I
    13    tried," and I do recall that as part of the statement that Mr.
    14    Ramamoorthy made. That was in reference to saying that he
    15    tried to put his finger into the pants and -- of the victim.
    16    And that was clearly part of the proof that was before the jury
    17    in this case, and the jury found beyond a reasonable doubt that
    18    Mr. Ramamoorthy had committed this offense.
    19               Since we're talking about the nature of the offense
    20    and part of the argument that counsel has made on behalf of Mr.
    21    Ramamoorthy relates to the issue of whether this could more
    22    properly be considered an attempt, I want to address that
    23    simply by saying, first of all, as I think all counsel has
    24    recognized, that distinction doesn't matter for this offense
    25    because this offense includes within it "to attempt to commit


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1972    Page 36 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          36

     1    criminal Sexual Abuse." If you attempt to commit criminal
     2    Sexual Abuse, you violate this same statute that the defendant
     3    was convicted of.
     4               Now, there was -- there was a question from the jury
     5    in this case, and we went over that at the time of the trial
     6    and the parties had a chance to know what that question was and
     7    we fashioned a response for the jury. That question was -- and
     8    I have it right here. It said, "Are there two charges under
     9    consideration, i.e., one, Sexual Abuse, two, Attempted Sexual
    10    Abuse?" Question mark, there are three question marks. And
    11    then it said, "The verdict form only includes Sexual Abuse.
    12    Please clarify."
    13               And we responded. I won't read the entire response,
    14    but we responded to the jury. I say we because I prepared a
    15    proposed response to the jury and I read that to counsel and
    16    then we delivered it in open court to the jury, which
    17    essentially said that the charge of Sexual Abuse includes both
    18    Sexual Abuse and Attempted Sexual Abuse. And then we
    19    referenced the different jury instructions that set out the
    20    elements for Sexual Abuse and the elements for Attempted Sexual
    21    Abuse and the jury instruction that indicated that the jurors
    22    needed to find that the defendant committed this act
    23    unanimously in one of these two ways.
    24               And so that is the issue of attempt here. It's not
    25    really knowable to the Court or to anyone which manner the jury


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1973    Page 37 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          37

     1    considered the evidence here, but there's no question that they
     2    were properly instructed as to the law and they reached a
     3    unanimous verdict that the defendant had violated this statute.
     4               So that is the type of offense that we have here and
     5    it is an extremely serious offense.
     6               I also want to mention that the statute does include
     7    within it the requirement that the person who is being
     8    victimized is "incapable of appraising the nature of the
     9    conduct or physically incapable of declining to participate in,
    10    or communicating unwillingness to engage in, the sexual act,"
    11    and that was certainly the case here. That was part of the
    12    proof here and it's part of the reason why the offense is a
    13    very serious offense.
    14               In terms of the history and characteristics of the
    15    individual defendant, I've looked over the Pre-Sentence Report
    16    carefully regarding this, and Mr. Ramamoorthy up until this
    17    point has lived a lawful-abiding life, a law-abiding life. He
    18    has attained an education while he was in India. He received a
    19    bachelor's degree in -- in technology. He was able to
    20    successfully complete several different jobs while he was in
    21    India after attaining his degree and then was able to obtain a
    22    position in the United States, came over to the United States
    23    and worked here, again in a law-abiding manner. He was married
    24    and brought his wife here as well, and since June of 2015 was
    25    working here in the United States without causing any problems


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1974    Page 38 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          38

     1    to anyone.
     2               All of these things are factors that weigh in favor
     3    of Mr. Ramamoorthy because it shows that he has, as I say,
     4    lived a law-abiding life up until this time, and I do weigh
     5    those in his favor.
     6               I did read the different letters of support that
     7    corroborate this conclusion about his good character up until
     8    now. There were many statements of support for him and
     9    indications of people who believed that he had a good
    10    character, and so part of what makes this case somewhat hard to
    11    understand is that fact. You have an individual who up until
    12    now has not really done anything illegal, has not harmed
    13    anyone, has not ever been in prison or been arrested, and yet
    14    now is facing such serious consequences for his conduct.
    15               And so those are the two first factors that I need to
    16    consider as far as the seriousness of the offense and the
    17    history and characteristics of the individual person.
    18               In terms of deterrence, there is a concern for
    19    deterrence here because this kind of activity is so serious and
    20    so harmful to the victim that a serious penalty is necessary to
    21    make certain that both the individual, in this case Mr.
    22    Ramamoorthy, but also that society as a whole recognizes that
    23    this kind of behavior carries very onerous, difficult
    24    consequences for anyone who would engage in that kind of
    25    conduct, and that protecting victims from this kind of conduct


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1975    Page 39 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          39

     1    is extremely important to society, and so there is a need under
     2    deterrence to impose a significant penalty.
     3               In terms of protecting the public, there is also a
     4    need to protect the public, but it's not as much of a need
     5    because of the fact both that up until now, as I said, the
     6    defendant had not committed any conduct like this, but also
     7    because he does face deportation, and so any protection of the
     8    public would be accomplished by his being removed from the
     9    United States. That would protect the public in the United
    10    States.
    11               But the other issue the Court has to consider is the
    12    need to impose a just punishment and a punishment that promotes
    13    respect for law. A just punishment here, as I said, does need
    14    to be a serious punishment. The crime is a crime that harmed
    15    another human being in a very serious way. And I have
    16    certainly considered and am considering the statements that Ms.
    17    Jawad placed on the record that were the statements and
    18    concerns of the victim in this case, and I weigh that very
    19    seriously in determining a sentence that would be promoting
    20    respect for law and providing for a just punishment.
    21               The government is seeking a sentence that is in the
    22    mid-point of the guideline range, which is 130 months. Now,
    23    130 months is a very lengthy sentence. I don't think that a
    24    sentence of 130 months is necessary in this case because I
    25    think that is greater than necessary to accomplish these goals


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1976    Page 40 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          40

     1    that I've described. That's nearly 11 years.
     2               And I need to consider both what I might call
     3    aggravating and mitigating circumstances here in this case.
     4    Among the aggravating circumstances are some that I've already
     5    mentioned: the fact that the victim was asleep and intoxicated,
     6    unable to in any way respond, and so she was a vulnerable
     7    victim; the fact that the defendant's wife was present at the
     8    time is of concern; the fact that Mr. Ramamoorthy did not tell
     9    the whole truth to the FBI when he was interviewed.
    10               Further, in reviewing Mr. Ramamoorthy's statements,
    11    it appeared that he was attempting in some ways to place the
    12    blame on the victim by referring to how she was dressed and the
    13    fact that she was -- appeared to be drunk to him. Those
    14    statements were of concern. He did essentially admit the
    15    offense when he talked to the FBI eventually by admitting that
    16    he tried to commit this offense and that's attempt.
    17               I am concerned that there is no -- no expression of
    18    remorse here, no real concern by Mr. Ramamoorthy for the
    19    victim. I'm not going to give that too much weight here
    20    because the defendant has the right to remain silent. He's
    21    chosen to remain silent, that's his right, and he can't be
    22    forced to say anything and I certainly am not forcing him to
    23    say anything.
    24               The -- on the mitigating side here, as I said before,
    25    Mr. Ramamoorthy has no criminal record whatsoever. He's led a


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1977    Page 41 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          41

     1    productive and law-abiding life up until this point. He's been
     2    an educated person, a professional. He's had employment, he's
     3    maintained employment. He's been supportive to his wife and
     4    his family.
     5               I am concerned about what Mr. Amberg said regarding
     6    his having been assaulted in prison. That is completely
     7    unacceptable and under no circumstances should that ever be
     8    permitted, and I will contact and make certain that wherever he
     9    is designated, every effort is made to ensure his safety.
    10               With regard to the issue I mentioned before about
    11    whether the facts of the case were more consistent with an
    12    attempt than with a fully completed crime, I give that some
    13    weight here but not very much weight. The reason I give it
    14    some weight is because there was a question from the juror
    15    about that and I'm not going to disregard that; that is part of
    16    the record in this case. But as I said previously, attempt is
    17    part of this offense, and so an attempt is still a violation of
    18    this statute.
    19               I have also listened to what Mr. Amberg indicated
    20    about the potential consequence of shunning or mistreatment of
    21    Mr. Ramamoorthy's family or himself in India, which Mr. Amberg
    22    has described as severe and lifelong. That may well be a
    23    difficult consequence of this offense and this conviction and
    24    this sentence. I'm not certain what difference it would make
    25    in that consequence regardless of how long the sentence may be.


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1978    Page 42 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          42

     1               The question for the Court is whether there is a
     2    basis for any variance from the guideline range under these
     3    different factors that I've gone through here. The guideline
     4    range is -- that the parties have agreed to here is 121 to
     5    151 months.
     6               And given the fact that there are both significant
     7    aggravating circumstances but also a number of mitigating
     8    circumstances that I've gone through here, in some ways there
     9    is a balance between the two. I do believe that a very serious
    10    sentence is appropriate here. It should be a sentence that is
    11    sufficient to accomplish all these goals that I've described,
    12    but it shouldn't be greater than necessary to accomplish all
    13    these goals.
    14               I've thought very hard about what this sentence
    15    should be, and as I said, I think it should be a very serious
    16    sentence and a sentence that is grave enough to send a message
    17    that these kinds of activities are not to be committed and that
    18    anyone who does commit them will have to weigh the consequences
    19    of on a very significant penalty.
    20               Having considered all of these factors, I believe
    21    that in this case a sentence of 108 months is sufficient but
    22    not greater than necessary to accomplish all the goals of
    23    sentencing. That represents a small variance from the bottom
    24    of the guideline range, and I believe that that's justified for
    25    the reasons that I've described as mitigating factors here. I


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1979    Page 43 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          43

     1    won't go through them all again, but I believe that it's
     2    necessary that the sentence be lengthy in order to provide for
     3    an appropriate deterrent.
     4               That is the sentence that I intend to impose. There
     5    are a number of additional conditions, including supervised
     6    release. But before I impose sentence, I want to ask both
     7    parties if they have any objections they wish to place on the
     8    record.
     9               MR. AMBERG: No, Your Honor, for Mr. Ramamoorthy.
    10               MS. JAWAD: No objection, Your Honor.
    11               THE COURT: Pursuant to the Sentencing Reform Act of
    12    1984, the Court, considering the sentencing guidelines and
    13    factors of 18 U.S. Code, Section 3353(a), hereby commits the
    14    defendant, Prabhu Ramamoorthy, to the custody of the Bureau of
    15    Prisons for a term of 108 months.
    16               It is further recommended that the defendant be
    17    designated to an institution with a comprehensive sexual
    18    offender treatment program.
    19               Upon release from imprisonment, the defendant shall
    20    be placed on supervised release for a term of five years.
    21               It is further ordered Mr. Ramamoorthy pay a special
    22    assessment of $100, which will be due immediately, and a
    23    Justice for Victims Trafficking Act, or JVTA, assessment of
    24    $5,000.
    25               The Court waives the imposition of a fine, costs of


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1980    Page 44 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          44

     1    incarceration and costs of supervision due to the defendant's
     2    lack of financial resources.
     3               While in custody, the defendant shall participate in
     4    the Inmate Financial Responsibility Program or IFRP. The Court
     5    is aware of the requirements of the IFRP and -- and approves
     6    the payment schedules of this program and hereby orders the
     7    defendant's compliance.
     8               The mandatory drug testing condition is suspended
     9    based on the Court's determination that defendant poses a low
    10    risk of future substance abuse.
    11               While on supervision, the defendant shall abide by
    12    the standard conditions as adopted by the U.S. District Court
    13    for the Eastern District of Michigan and shall comply with the
    14    following special conditions:
    15               Due to the nature and circumstances of the instant
    16    offense, the following special conditions are ordered:
    17               Number one, the defendant shall comply with the
    18    requirements of the Sex Offender Registration and Notification
    19    Act as directed by the probation officer, the Bureau of Prisons
    20    or any state sex offender registration agency in which he
    21    resides, works, is a student, or was convicted of a qualifying
    22    offense.
    23               The defendant shall successfully complete any sex
    24    offender diagnostic evaluations, treatment or counseling
    25    programs as directed by the probation officer. Reports


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1981    Page 45 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          45

     1    pertaining to sex offender assessments and treatment shall be
     2    provided to the probation officer. Based on the defendant's
     3    ability to pay, the defendant shall pay the cost of diagnostic
     4    evaluations, treatment or counseling programs in an amount
     5    determined by the probation officer.
     6               Number three, the defendant shall be required to
     7    submit to periodic polygraph testing at the discretion of the
     8    probation officer as a means to ensure compliance with the
     9    requirements of supervision or treatment. No violation
    10    proceedings will arise solely on the results of a polygraph
    11    examination. Based on the defendant's ability to pay, the
    12    defendant shall pay the cost of polygraph examinations in an
    13    amount determined by the probation officer.
    14               Number four, the defendant shall not associate with
    15    minor children under the age of 18, except in the presence of a
    16    responsible adult who is aware of the nature of his background
    17    and the current offense, without prior approval of the
    18    probation officer. The defendant may have unsupervised contact
    19    with any of his own children at the discretion of the probation
    20    officer, if he should have children. The defendant shall not
    21    frequent places where children congregate on a regular basis
    22    such as, but not limited to, school grounds, playgrounds, child
    23    toy stores, video arcades, et cetera.
    24               Number five, defendant shall notify anyone that he
    25    may date or marry with a minor child under the age of 18 of his


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1982    Page 46 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          46

     1    conviction.
     2               Number six, the defendant shall not purchase, sell,
     3    view or possess images in any form of media or live venue that
     4    depict pornography, sexually explicit conduct, child erotica or
     5    child nudity. The defendant shall not patronize any place
     6    where such material or entertainment is available.
     7               Number seven, the defendant shall have employment
     8    pre-approved by the Probation Department. The defendant shall
     9    not be employed at or participate in any volunteer activities
    10    that involve contact with minors under the age of 18 or adults
    11    with disabilities without prior approval of the probation
    12    officer.
    13               Number eight, the defendant shall have all residences
    14    pre-approved by the Probation Department. The defendant shall
    15    not provide care or live in a residence where children under
    16    the age of 18 or adults with disabilities also reside without
    17    prior approval of the probation officer.
    18               Number nine, the defendant shall participate in the
    19    Computer/Internet Monitoring Program administered by the U.S.
    20    Probation Department. The defendant shall abide by this
    21    program agreement in effect at the time of supervision and
    22    shall comply with any amendments to the program during the term
    23    of supervision. Due to the advances in technology that may
    24    occur, the Court will adopt the amendments to this program as
    25    necessary. For the purpose of accounting for all computers,


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1983    Page 47 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          47

     1    hardware, software and accessories, the defendant shall submit
     2    his residence, person, computer and/or vehicle to a search
     3    conducted by the U.S. Probation Department at a reasonable time
     4    and in a reasonable manner. The defendant shall inform any
     5    other residents that any premises where he is living may be
     6    subject to a search pursuant to this condition. The defendant
     7    shall provide the probation officer with access to any
     8    requested financial information, including billing records for
     9    telephone, cable, Internet or satellite.
    10               Number ten, the defendant shall submit his person,
    11    residence, office, vehicles, papers, business or place of
    12    employment and any property under his control to a search.
    13    Such a search shall be conducted by a U.S. probation officer at
    14    a reasonable time and in a reasonable manner based upon a
    15    reasonable suspicion of contraband or evidence of a violation
    16    of a condition of release. Failure to submit to such a search
    17    may be grounds for revocation. The defendant shall warn any
    18    residents that the premises may be subject to searches.
    19               Number 11, the defendant shall not have contact,
    20    directly or indirectly, with any victim or witness in this
    21    instant offense unless approved by the probation officer.
    22               Number 12, the defendant shall not own or possess a
    23    camera, photographic device and/or equipment, including video
    24    recording equipment, without prior approval of the probation
    25    officer.


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1984    Page 48 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          48

     1               The defendant shall not incur any new credit charges
     2    or open any additional lines of credit without the approval of
     3    the probation officer unless the defendant is in compliance
     4    with any payment schedule. That's number 13.
     5               Number 14, the defendant shall provide the probation
     6    officer with access to any requested financial information.
     7               And number 15, the defendant shall make monthly
     8    installment payments on any remaining balance of any fine or
     9    special assessment at a rate or schedule recommended by the
    10    Probation Department and approved by the Court.
    11               That is the sentence of the Court. Mr. Ramamoorthy,
    12    you do have the right to appeal this conviction and this
    13    sentence. If you intend to appeal this conviction and this
    14    sentence, you would need to do so within 14 days of the date
    15    that the judgment is issued, the written judgment. Do you
    16    understand that?
    17               DEFENDANT RAMAMOORTHY: Yes.
    18               THE COURT: All right. Is there any objection or any
    19    other matter that either party wishes to place on the record?
    20               MR. AMBERG: Just one, Your Honor. I don't know
    21    where exactly he would go, but there -- is there any chance
    22    that Your Honor could recommend like the Texas region? His
    23    brother lives down there. I think for purposes of his family
    24    visiting would be a lot easier down there than somewhere, you
    25    know, up here.


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1985    Page 49 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          49

     1               THE COURT: Do you have any particular institution in
     2    mind?
     3               MR. AMBERG: I don't, but now that I know the
     4    sentence, I could probably go back and -- and look at it and
     5    see what's around. I assume there's gotta be something down
     6    there that meets the requirement.
     7               THE COURT: Well, I do recommend that Mr. Ramamoorthy
     8    be designated to a federal correctional institution in the
     9    state of Texas. That is a large state. Is there a particular
    10    region or city area you're talking about.
    11               MR. AMBERG: Where's your brother live?
    12               DEFENDANT RAMAMOORTHY: Austin.
    13               MR. AMBERG: Austin? Austin if it's possible, Your
    14    Honor.
    15               THE COURT: So somewhere in the Austin, Texas region?
    16    I'd be happy to recommend that. If you have a particular
    17    institution in mind and you notify us within the next 24 hours,
    18    we will try to put that in the judgment.
    19               MR. AMBERG: Thank you, Your Honor.
    20               THE COURT: Anything -- anything on behalf of the
    21    government?
    22               MS. JAWAD: Yes, Your Honor. There is the issue of
    23    restitution. The parties were not able to come to an agreement
    24    with respect to the numbers, so we ask that the Court set a
    25    date at which we can set the amount of the victim's losses.


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1986    Page 50 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          50

     1               THE COURT: Would that not be then included within
     2    the judgment?
     3               MS. JAWAD: So the judgment can be left open for up
     4    to 90 days for the issue of restitution, so hopefully sooner
     5    than 90 days this can be worked out, but basically the judgment
     6    would remain open until this is resolved.
     7               THE COURT: So you're saying we would not issue the
     8    judgment until the restitution is determined?
     9               MS. JAWAD: That's correct.
    10               THE COURT: Well, we'll try to do that quickly. How
    11    long is that going to take?
    12               MR. AMBERG: Your Honor, we're still in the process
    13    of discussing restitution. I'm not convinced that we will
    14    ultimately have a restitution hearing. I'm going to see Mr.
    15    Ramamoorthy next week after which the dust, you know, sort of
    16    settles I guess is a good way to put it, and then we're going
    17    to discuss it again. We've discussed it before, the issue of
    18    restitution, and we may be able to resolve it. I know that the
    19    government has been trying to resolve it as well. So I don't
    20    want to wait too long for the hearing, but at the same time I
    21    don't want to -- if this is something that we can resolve --
    22    and I still think we might be able to. We haven't been able to
    23    do it yet. I know they've tried. But like I said, I think
    24    that maybe let's see what happens next Friday when I see him.
    25               THE COURT: All right. Well, we'll determine what to


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1987    Page 51 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          51

     1    do. It could be that we could issue the judgment and amend it
     2    later with the order of restitution if that's another way to do
     3    it. Would that be a good way to go?
     4               MR. AMBERG: I mean if that...
     5               MS. JAWAD: Yes, Your Honor, that's fine with me.
     6    It's -- it's 18 USC 3664(d)(5) that provides the final
     7    determination can be made up to 90 days after the sentencing.
     8               THE COURT: All right. Thank you very much. Is --
     9    yes, go ahead.
    10               MR. AMBERG: I apologize, I apologize, Your Honor. I
    11    do -- because it does concern when his Notice of Appeal should
    12    be filed. I think if we do it -- is that the way that we're
    13    going to do it where the judgment will be entered and we'll
    14    just amend it later with the restitution amount? Because then
    15    I think that would kick in his need to do this immediately, to
    16    file that 14 -- within 14 days claim of appeal. So I just want
    17    to make sure I know that because I'm going to go do that and
    18    then that way he's protected.
    19               MS. SMITH: Your Honor, if I may address this issue
    20    of restitution. It's really kind of a procedural problem. If
    21    you issue a judgment, then the rules say that an amended
    22    judgment can only be filed under certain circumstances within
    23    14 days of the initial judgment being entered. It also is
    24    going to affect his time to file a Notice of Appeal. And if we
    25    issue a judgment and then issue an amended judgment with


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1988    Page 52 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          52

     1    restitution, it's going to affect the way that the Court of
     2    Appeals is going to docket the case.
     3               The cleanest way I think is to perhaps give us until
     4    next Friday to communicate with the Court. If we've resolved
     5    the issue, then you're only holding the judgment open for a
     6    period of a week and a half. But there -- there -- there is
     7    kind of a procedural posture if you enter a judgment in the
     8    next day or so and then try to enter another one 30 days from
     9    now. The rules allow you to hold it open until the issue of
    10    restitution is resolved.
    11               THE COURT: Is there any impediment, any legal
    12    impediment to issuing the judgment several weeks after the
    13    sentence is imposed in open court?
    14               MS. SMITH: Not under these circumstances when you
    15    have a restitution request, as long as the Court is aware that
    16    the restitution matter is pending.
    17               THE COURT: All right. Well, this isn't my
    18    preference because I think it's much better to have a judgment
    19    issued as soon after the sentence is pronounced in open court
    20    as possible, and so really this should have been resolved, you
    21    all should have gotten this resolved before now. But I would
    22    say that we would want to try to issue this by no later than
    23    let's say January 4th. Can you get it resolved by then?
    24               MR. AMBERG: Judge, I think it's going to be resolved
    25    next Friday. And I would say, Your Honor, that the government


                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1989    Page 53 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          53

     1    did -- they did approach me, it wasn't yesterday or anything
     2    like that, it was a while ago, and we've gone over it trying to
     3    figure something out. So I -- this is something that we have
     4    had a negotiation back and forth, but, you know, it's -- it
     5    was -- bringing it up yesterday was very difficult to talk that
     6    with him with the gravity of what's going on. I think next
     7    week it'll be easier, now that we know what's happened here,
     8    to -- to probably finalize that restitution. So I think next
     9    Friday. I'll contact the Court if -- as soon as I hear from
    10    Mr. Ramamoorthy.
    11               THE COURT: All right. Well, I'm just looking, so
    12    for either the next -- the first Friday in January is
    13    January 4th and the next one is January 11th, so it's really no
    14    later than by January 11th, all right? Let's get this resolved
    15    as soon as we can.
    16               Is there anything else?
    17               MS. JAWAD: Not from the government, Your Honor.
    18               MR. AMBERG: No, Your Honor, from Mr. Ramamoorthy.
    19               THE COURT: All right. Thank you very much. We can
    20    be adjourned in this matter.
    21               MS. JAWAD: Thank you, Your Honor.
    22               THE CLERK: Please rise. Court is in recess.
    23               (Court in recess at 2:42 p.m.)
    24                                        _ _ _
    25



                                 USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 87 filed 03/05/19       PageID.1990    Page 54 of 54
                               Sentencing • Thursday, December 13, 2018
                                                                                          54

     1                           C E R T I F I C A T I O N
     2                I, Linda M. Cavanagh, Official Court Reporter of the
     3    United States District Court, Eastern District of Michigan,
     4    appointed pursuant to the provisions of Title 28, United States
     5    Code, Section 753, do hereby certify that the foregoing pages 1
     6    through 53 comprise a full, true and correct transcript of the
     7    proceedings held in the matter of United States of America vs.
     8    Prabhu Ramamoorthy, Case No. 18-20027, on Thursday, December
     9    13, 2018.
    10

    11

    12                         s/Linda M. Cavanagh             _____
                               Linda M. Cavanagh, RDR, RMR, CRR, CRC
    13                         Federal Official Court Reporter
                               United States District Court
    14                         Eastern District of Michigan
    15

    16

    17    Date: March 4, 2019
          Detroit, Michigan
    18

    19

    20

    21

    22

    23

    24

    25



                                 USA v Prabhu Ramamoorthy • 18-20027
